-0-
Opinión disidente del
Juez Asociado Señor Díaz Cruz.
La opinión de mayoría provee a idéntica situación a la que se refieren tanto la opinión del Tribunal como el disenso del suscribiente en Díaz de Llovet v. Oficina del Gobernador, 112 D.P.R. 747 (1982).
Ambos demandados, Morales y Cotto, el primero con 16 años en el servicio público y el segundo con 20 fueron separados sin vista ni justificación, e inexplicablemente la *769mayoría descubre que ni siquiera tenían expectativa de continuidad en el quehacer que había ocupado el mejor tercio de su existencia.
La razón de decidir no es correcta. El expediente muestra que en reconocimiento a su idoneidad, Morales fue ascendido en 1974 nombrándosele Auxiliar Administrativo I en la Oficina del entonces Gobernador señor Hernández Colón, clasificado en el Servicio Exento. Cotto fue nombra-do en 1973 también por ascenso, para una plaza en la misma Oficina del Gobernador que se clasificó como Auxiliar Administrativo III. Por Reglamento aprobado por el Gobernador en virtud de facultad expresamente conce-dida por Ley Núm. 324 de 13 mayo, 1949 (1) que a ese efecto adicionó el inciso 26 a la anterior Ley de Personal (Núm. 345 de 12 mayo, 1947), la Oficina del Primer Ejecutivo —la más sensitiva a la discrepancia ideológica del personal— convirtióse en agencia en su totalidad comprendida en el Servicio Exento. Sobre la suerte de estos empleados públicos al cambiar la Ley de Personal ordenó la nueva Ley (Núm. 5 de 14 octubre, 1975) en. el Núm. 6 de su Art. 9:
Los empleados que a la vigencia de esta ley estuvieren ocupando puestos en agencias, o subdivisiones de éstas que en su totalidad están comprendidas en el Servicio Exento a virtud de las disposiciones de la Ley núm. 345 de 12 de mayo de 1947, según enmendada, o de leyes especiales, las cuales pasen a ser Administradores Individuales a virtud de las disposiciones de la see. 1343 de este título, serán empleados de carrera o de confianza conforme a los criterios estableci-dos en las sees. 1350, 1351 y 1352 de este título.
Como dispone este inciso 6 en su parte final, los recurridos Morales y Cotto deben clasificarse como de *770carrera o de confianza según los criterios que establece la Ley en sus Arts. 5.10, 5.11 y 5.12 (3 L.P.R.A. sees. 1350, 1351 y 1352) y son de particular aplicación al presente caso el Núm. 1 del Art. 5.10 que define como de confianza los ayudantes ejecutivos y administrativos nombrados por el Gobernador “que le respondan directamente”; y el Art. 5.12 que clasifica los demás como empleados de carrera.
Al igual que en Díaz de Llovet, ante, carecemos de hechos determinados sobre los cuales resolver. A la luz de la condición de empleados en el Servicio Exento de estos recurridos y del Núm. 6 del Art. 9 de la Ley de Personal, 3 L.P.R.A. see. 1421(6), antes de que podamos decidir si son empleados de confianza de libre selección y remoción, instancia debe llamar a vista y hacer determinaciones de hecho sobre los aspectos aquí señalados y llegar a sus propias conclusiones respecto a la condición de carrera o de confianza en estos auxiliares administrativos.
Remitiría el caso a instancia a los efectos señalados.

 See. 8, inciso 26. “Se faculta al Gobernador para que, en los casos en que él estime necesario para el buen funcionamiento de su oficina, de la Mansión Ejecutiva y del Negociado de Presupuesto, incluya uno o más funcionarios o empleados de esas Oficinas en el Servicio Exento o en el Servicio sin Oposición.” (Énfasis nuestro.) 3 L.P.R.A. see. 648.